Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher West appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. West v. Byars, No. 5:13-cv-03088-DCN (D.S.C. Sept. 23, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *940court and argument would not aid the decisional process.

AFFIRMED.